DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-14, 17 and 19-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 4/15/2022, pertaining to the previously-set forth rejection of independent claim 1 under 35 USC 103 as being unpatentable over Root et al. in view of Dinh et al. and Ressemann et al. have been fully considered and one of the arguments is found persuasive. Specifically, the argument found persuasive is that the modification of Root et al. in view of Dinh et al. does not teach the claimed limitation of “advancing the locked assembly within a petrous portion of an internal carotid artery” (as “One of skill in the art based on [the] teachings of Dinh would not have a reasonable expectation of success that the Root system would be capable of threading through the sharp twists and turns of the intercranial vessels” due to Dinh’s microcatheter “having a specialized construction in order to be threaded through the ‘sharp twists and turns’ of [the] cerebral vasculature beyond the common carotid arteries” that is not possessed by the Root system, page 12 of Applicant’s Reply). Additionally, the act of advancing a locked assembly (structurally similar to that which is claimed) within a petrous portion of an internal carotid artery could not be found elsewhere in the prior art of record, rendering the previously-cited combination of references the closest prior art of record. As this combination of references remains the closest prior art of record but fails to disclose the subject matter the independent claim, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783